        Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 1 of 41



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                 §
                                       §
WATSON GRINDING &                      §          CASE NO. 20-30967
MANUFACTURING CO.,                     §
                                       §          (Chapter 11)
      Debtor.                          §


ALFONSO VEGA, ANTONIO                 §
GUZMAN, ROSA RANGEL, MARTA            §
CHAVEZ, JOCABETH CONTRERAS,           §
FERNANDO GONZALEZ,                    §
FRANCISCO SANCHEZ, FAUSTINO           §
CASTILLO, LECTERIO FERMAN,            §
SANTA MONICA ZAMARRON,                §            ADVERSARY NO. _________
GAUDENCIO GUZMAN FIGUEROA,            §
MISAEL PEREZ, AND JOSE                §
CALDERON SANCHEZ,                     §
                                      §
         Plaintiffs,                  §
                                      §
vs.                                   §
                                      §
WATSON GRINDING AND                   §
MANUFACTURING CO., WATSON             §
VALVE SERVICES, INC., WATSON          §
COATINGS LABORATORY, KMHJ             §
MANAGEMENT COMPANY, KMHJ,             §
LTD., LLC, MATHESON TRI-GAS,          §
INC., WESTERN INTERNATIONAL           §
GAS & CYLINDERS, INC., 3M             §
COMPANY, FIRESTONE                    §
CRYOGENICS, INC., FIRESTONE           §
CRYOGENIC EQUIPMENT, INC.,            §
TELEDYNE EXPLORATION                  §
COMPANY, TELEDYNE                     §
TECHNOLOGIES, INC. F/K/A              §
DETCON INC., TELEDYNE                 §
DETCON, INC., DETCON, INC.            §
D/B/A OLDHAM, ARC                     §
SPECIALTIES INC., AUTOMATION          §
PLUS, INC., AUTOMATION                §
PROCESS, INC., TRCC, LLC,             §

                                          1
        Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 2 of 41



 DATAONLINE, LLC, AND                              §
 INDUSTRIAL SCIENTIFIC                             §
 CORPORATION,                                      §
                                                   §
         Defendants.




                                       NOTICE OF REMOVAL

        Janet S. Northrup, Chapter 11 Trustee (the “Trustee) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”) files this Notice of Removal of the state court action styled Alfonso

Vega, Antonio Guzman, Rosa Rangel, Marta Chavez, Jocabeth Contreras, Fernando Gonzalez, Francisco Sanchez,

Faustino Castillo, Lecterio Ferman, Santa Monica Zamarron, Gaudencio Guzman Figueroa, Misael Perez, and Jose

Calderon Sanchez vs. Watson Grinding and Manufacturing Co., Watson Valve Services, Inc., Watson Coatings

Laboratory, KMHJ Management Company, KMHJ, Ltd., LLC, Matheson Tri-Gas, Inc., Western International

Gas & Cylinders, Inc., 3m Company, Firestone Cryogenics, Inc., Firestone Cryogenic Equipment, Inc., Teledyne

Exploration Company, Teledyne Technologies, Inc. f/k/a Detcon Inc., Teledyne Detcon, Inc., Detcon, Inc. d/b/a

Oldham, Arc Specialties Inc., Automation Plus, Inc., Automation Process, Inc., TRCC, LLC, Dataonline, LLC,

and Industrial Scientific Corporation, Cause No. 2020-39923, pending in the 55th Judicial District Court of

Harris County, Texas (the “State Court Action”).

                           I.      Procedural Background and Nature of Suit

        1.      On July 6, 2020, Alfonso Vega, Antonio Guzman, Rosa Rangel, Marta Chavez,

Jocabeth Contreras, Fernando Gonzalez, Francisco Sanchez, Faustino Castillo, Lecterio Ferman,

Santa Monica Zamarron, Gaudencio Guzman Figueroa, Misael Perez, and Jose Calderon Sanchez

(collectively, the “Plaintiffs”) filed an Original Petition (the “Original Petition”) against Watson

Grinding and Manufacturing Co., Watson Valve Services, Inc., Watson Coatings Laboratory, KMHJ

Management Company, KMHJ, Ltd., LLC, Matheson Tri-Gas, Inc., Western International Gas &

                                                       2
        Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 3 of 41




Cylinders, Inc., 3m Company, Firestone Cryogenics, Inc., Firestone Cryogenic Equipment, Inc.,

Teledyne Exploration Company, Teledyne Technologies, Inc. f/k/a Detcon Inc., Teledyne Detcon,

Inc., Detcon, Inc. d/b/a Oldham, Arc Specialties Inc., Automation Plus, Inc., Automation Process,

Inc., TRCC, LLC, Dataonline, LLC, and Industrial Scientific Corporation, (collectively, the

“Defendants”). In their Original Petition, the Plaintiffs assert claims of negligence, gross negligence,

trespass-abnormally dangerous activity, strict liability and/or breach of warranty against the

Defendants.

        2.     On July 7, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC, filed their

Original Answer.

        3.     On July 8, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc.’s Crossclaims Against Watson Grinding and Manufacturing Co. and Watson Valve Services, Inc.

was filed.

        4.     On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                       II.     Basis for Removal

        5.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

        6.     The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

                                                     3
          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 4 of 41




          7.    Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

          8.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          9.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          10.   The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          11.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).




                                                    4
         Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 5 of 41



                          III.    Core or Non-Core Bankruptcy Jurisdiction

         12.    This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

         13.    Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.

                                        IV.     Parties and Notice

         14.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 55th Judicial District Court of Harris County,

Texas.

         15.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 Law Offices of Manuel Solis, P.C.                      McCoy Leavitt Laskey LLC
 Stephen R. Walker                                      John V. McCoy
 6657 Navigation Blvd.                                  Michael I. Ramirez
 Houston, TX 77011                                      N19 W24200 Riverwood Dr., Suite 125
                                                        Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                        ATTORNEYS FOR WATSON GRINDING &
                                                        MANUFACTURING CO.

                                                        Gieger, Laborde & Laperouse L.L.C.
                                                        Ernest P. Gieger, Jr.
                                                        701 Poydras Street, Suite 4800
                                                        New Orleans, Louisiana 70139

                                                        ATTORNEYS FOR WATSON VALVE SERVICES,
                                                        INC.



                                                    5
       Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 6 of 41




 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.

                                    V.      Process and Pleadings

       16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       17.     In the State Court Action, citations of service were issued on July 7, 2020. No citations

have been returned.

       18.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  6
       Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 7 of 41




Dated: July 16, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           4119 Montrose Blvd, Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                           PROPOSED SPECIAL COUNSEL FOR JANET
                                           S. NORTHRUP, CHAPTER 11 TRUSTEE OF
                                           THE ESTATE OF WATSON GRINDING &
                                           MANUFACTURING CO.

                                                  AND

                                           HUGHESWATTERSASKANASE, LLP

                                           By: /s/ Wayne Kitchens
                                           Wayne Kitchens
                                           Texas Bar No. 11541110
                                           Heather McIntyre
                                           Texas State Bar No. 24041076
                                           Total Plaza
                                           1201 Louisiana, 28th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 759-0818
                                           Facsimile: (713) 759-6834
                                           wkitchens@hwa.com
                                           hmcintyre@hwa.com

                                           PROPOSED COUNSEL FOR JANET S.
                                           NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                           ESTATE OF WATSON GRINDING &
                                           MANUFACTURING CO.




                                       7
       Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 8 of 41



                                                               AND

                                                        McCOY LEAVITT LASKEY LLC

                                                        By: /s/ Michael I. Ramirez
                                                        Michael I. Ramirez
                                                        Texas Bar No. 24008604
                                                        20726 Stone Oak Parkway, Suite 116
                                                        San Antonio, TX 78258
                                                        Telephone (210) 446-2828
                                                        Fax (262) 522-7020
                                                        mramirez@mlllaw.com

                                                        COUNSEL FOR WATSON GRINDING &
                                                        MANUFACTURING CO.


                                     CERTIFICATE OF SERVICE

       I certify that on July 16, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on the date as supplemented to the following:

 Law Offices of Manuel Solis, P.C.                    McCoy Leavitt Laskey LLC
 Stephen R. Walker                                    John V. McCoy
 6657 Navigation Blvd.                                Michael I. Ramirez
 Houston, TX 77011                                    N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.




                                                  8
      Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 9 of 41




Greenberg Traurig, LLP                     Jackson Walker L.L.P.
Mary-Olga Lovett                           Bruce J. Ruzinsky
1000 Louisiana St., Suite 1700             1401 McKinney, Suite 1900
Houston, Texas 77002                       Houston, Texas 77010

Greenberg Traurig, LLP                     The Silvera Firm
Christopher M. LaVigne                     Robert C. Turner
2200 Ross Avenue, Suite 5200               17070 Dallas Parkway, Suite 100
Dallas, Texas 75201                        Dallas, Texas 75248

ATTORNEYS FOR MATHESON TRI-GAS, INC.       ATTORNEYS FOR KMHJ, LTD. AND KMHJ
AND WESTERN INTERNATIONAL GAS &            MANAGEMENT COMPANY, LLC
CYLINDER, INC.




                                             /s/ Ruth Van Meter
                                             Ruth Van Meter




                                       9
Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 10 of 41




                           EXHIBIT A
                Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 11 of 41
                                      Harris County Docket Sheet


2020-39923
COURT: 055th
FILED DATE: 7/6/2020
CASE TYPE: DAMAGES (OTHER)

                                     VEGA, ALFONSO
                                   Attorney: WALKER, STEPHEN R

                                               vs.
                       WATSON GRINDING AND MANUFACTURING CO


                                       Docket Sheet Entries
         Date          Comment




2020-39923                                                                           Page 1 of 1

055                                                                        7/12/2020 12:53:42 PM
                                                     Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 12 of 41

                                                                    2020-39923 / Court: 055
CertifiedDocumentNumber:91188998-Page1of16
CertifiedDocumentNumber:91188998-Page2of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 13 of 41
CertifiedDocumentNumber:91188998-Page3of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 14 of 41
CertifiedDocumentNumber:91188998-Page4of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 15 of 41
CertifiedDocumentNumber:91188998-Page5of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 16 of 41
CertifiedDocumentNumber:91188998-Page6of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 17 of 41
CertifiedDocumentNumber:91188998-Page7of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 18 of 41
CertifiedDocumentNumber:91188998-Page8of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 19 of 41
CertifiedDocumentNumber:91188998-Page9of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 20 of 41
CertifiedDocumentNumber:91188998-Page10of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 21 of 41
CertifiedDocumentNumber:91188998-Page11of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 22 of 41
CertifiedDocumentNumber:91188998-Page12of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 23 of 41
CertifiedDocumentNumber:91188998-Page13of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 24 of 41
CertifiedDocumentNumber:91188998-Page14of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 25 of 41
CertifiedDocumentNumber:91188998-Page15of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 26 of 41
CertifiedDocumentNumber:91188998-Page16of16   Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 27 of 41
                 Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 28 of 41




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 12, 2020


     Certified Document Number:        91188998 Total Pages: 16




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                           Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 29 of 41                7/7/2020 5:15 PM
                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                                      Envelope No. 44326813
                                                                                                                                          By: Lewis John-Miller
                                                                                                                                      Filed: 7/7/2020 5:15 PM

                                                                                 CAUSE NO. 2020-39923

                                                    ALFONSO VEGA, ANTONIO                        §   IN THE DISTRICT COURT OF
                                                    GUZMAN, ROSA RANGEL, MARTA                   §
                                                    CHAVEZ, JOCABETH CONTRERAS,                  §
                                                    FERNANDO GONZALEZ,                           §
                                                    FRANCISCO SANCHEZ, FAUSTINO                  §
                                                    CASTILLO, LECTERIO FERMAN,                   §
                                                    SANTA MONICA ZAMARRON,                       §
                                                    GAUDENCIO GUZMAN FIGUEROA,                   §
                                                    MISAEL PEREZ AND JOSE                        §
                                                    CALDERSON SANCHEZ                            §
                                                         Plaintiffs,                             §
                                                                                                 §
                                                     vs.                                         §
                                                                                                 §
                                                    WATSON GRINDING AND                          §
                                                    MANUFACTURING CO., WATSON                    §
                                                    VALVE SERVICES, INC., WATSON                 §       HARRIS COUNTY, TEXAS
                                                    COATINGS LABORATORY, KMHJ                    §
                                                    MANAGEMENT COMPANY, LLC,                     §
                                                    KMHJ, LTD., MATHESON TRI-GAS,                §
                                                    INC., WESTERN INTERNATIONAL                  §
                                                    GAS & CYLINDERS, INC., 3M                    §
                                                    COMPANY, FIRESTONE                           §
                                                    CRYOGENICS, INC., FIRESTONE                  §
                                                    CRYOGENIC EQUIPMENT, INC.,                   §
                                                    TELEDYNE EXPLORATION                         §
                                                    COMPANY, TELEDYNE                            §
                                                    TECHNOLOGIES, INC. F/K/A                     §
                                                    DETCON, INC., TELEDYNE DETCON,               §
                                                    INC., DETCON, INC. D/B/A OLDHAM,             §
                                                    ARC SPECIALTIES, INC.,                       §
                                                    AUTOMATION PLUS, INC.,                       §
                                                    AUTOMATION PROCESS, INC.,                    §
CertifiedDocumentNumber:91208414-Page1of5




                                                    TRCC, LLC, DATAONLINE, LLC, and              §
                                                    INDUSTRIAL SCIENTIFIC                        §
                                                    CORPORATION                                  §
                                                          Defendants.                            §        55TH JUDICIAL DISTRCT

                                                                        ORIGINAL ANSWER OF DEFENDANTS
                                                                 KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

                                                    TO THE HONORABLE JUDGE OF SAID COURT:



                                                    ORIGINAL ANSWER OF DEFENDANTS
                                                    KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                      Page 1
                                                    RCT/CJR
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 30 of 41




                                                           COMES NOW, KMHJ, LTD and KMHJ MANAGEMENT COMPANY, LLC, and subject

                                                    to Watson Grinding and Manufacturing Co.’s and Watson Valve Services, Inc.’s bankruptcy

                                                    proceedings and Motions to Stay, and any pending Temporary Restraining Orders or Temporary

                                                    Injunctions, and files this, their Original Answer to Plaintiffs’ Original Petition and would

                                                    respectfully show the court and the parties as follows:

                                                                                                     I.

                                                                                          GENERAL DENIAL

                                                           Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

                                                    every, all and singular, the material allegations in Plaintiffs’ petition and demand strict proof

                                                    thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.

                                                                                                    II.

                                                           Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

                                                    of parties. Defendants did not operate nor manage a manufacturing business or facility in Houston,

                                                    Harris County, Texas. Defendants did not own nor operate a business utilizing propylene or other

                                                    such chemicals.

                                                                                                    III.

                                                           Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

                                                    are not liable in the capacity in which they have been sued. Defendants did not operate nor manage
CertifiedDocumentNumber:91208414-Page2of5




                                                    a manufacturing business or facility in Houston, Harris County, Texas. Defendants did not own

                                                    nor operate a business utilizing propylene or other such chemicals.

                                                                                                    IV.

                                                           Further pleading, Defendants allege the action in question and any resulting damages were

                                                    as a result of the acts or omissions of other named parties or entities and Defendants invoke the


                                                    ORIGINAL ANSWER OF DEFENDANTS
                                                    KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                               Page 2
                                                    RCT/CJR
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 31 of 41




                                                    provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

                                                    §33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                                                                                    V.

                                                           Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

                                                    Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;

                                                    §41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

                                                    §41.010; §41.011; §41.012 and §41.013.

                                                                                                    VI.

                                                           Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

                                                    any duty owed to Plaintiffs or any other party and any alleged acts or omissions of Defendants,

                                                    KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

                                                    alleged accident in question and the resulting damages.

                                                                                                   VII.

                                                           Further pleading, if necessary, in the alternative, Defendants assert all available defenses

                                                    under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

                                                    law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

                                                    incurred by or on behalf of Plaintiffs.

                                                                                                   VIII.
CertifiedDocumentNumber:91208414-Page3of5




                                                           Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

                                                    damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

                                                    amount of recovery of exemplary or punitive damages not to exceed two times the amount of

                                                    economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

                                                    exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.


                                                    ORIGINAL ANSWER OF DEFENDANTS
                                                    KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                  Page 3
                                                    RCT/CJR
                                                           Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 32 of 41




                                                    Plaintiffs further may not recover any interests from any award of punitive or exemplary damages.

                                                    See Texas Civil Practice Remedies Code §41.007.

                                                                                                    IX.

                                                            Further pleading, Defendants argue any award of punitive or exemplary damages is

                                                    unconstitutional and that the award of such damages constitutes punishment and violation of the

                                                    Eighth Amendment of the United States Constitution. Plaintiffs’ claims for punitive or exemplary

                                                    damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

                                                    provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

                                                    Article One, Section Nineteen of the Texas Constitution.

                                                                                                    X.

                                                            Further pleading, punitive and exemplary damages violate the double jeopardy clause of

                                                    the Fifth Amendment to the United States Constitution. Plaintiffs’ claim for punitive or exemplary

                                                    damages also violates Defendants’ right to protection from being subjected to excessive fines, as

                                                    provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

                                                    should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

                                                    admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

                                                    compensatory damage liability.

                                                            WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiffs recover
CertifiedDocumentNumber:91208414-Page4of5




                                                    nothing of and from Defendants, and Defendants be discharged to go hence without delay and

                                                    recover their cost, that Plaintiffs’ claims and/or causes of action be dismissed, and for such other

                                                    and further relief to which Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC may

                                                    be justly entitled.




                                                    ORIGINAL ANSWER OF DEFENDANTS
                                                    KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 4
                                                    RCT/CJR
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 33 of 41




                                                                                                       Respectfully submitted,

                                                                                                       THE SILVERA FIRM
                                                                                                       A Professional Corporation


                                                                                                       BY:     /s/ Robert C. Turner
                                                                                                               Robert C. Turner
                                                                                                               State Bar No. 00791831
                                                                                                               17070 Dallas Parkway, Suite 100
                                                                                                               Dallas, Texas 75248
                                                                                                               Telephone (972) 715-1750
                                                                                                               Facsimile (972) 715-1759
                                                                                                               robertturner@silveralaw.com
                                                                                                               notice@silveralaw.com

                                                                                                       ATTORNEYS FOR DEFENDANTS
                                                                                                       KMHJ, LTD., and KMHJ MANAGEMENT
                                                                                                       COMPANY, LLC

                                                                                   CERTIFICATE OF SERVICE

                                                             The undersigned hereby certifies that a true and correct copy of the foregoing document
                                                    was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
                                                    the 7th day of July 2020.

                                                           Stephen R. Walker                                   swalker@manuelsolis.com
                                                           Gregory J. Finney                                   gfinney@manuelsolis.com
                                                           Juan A. Solis                                       jusolis@manuelsolis.com
                                                           Law Offices Of Manuel Solis, PC
                                                           6657 Navigation Blvd.
                                                           Houston, TX 77011

                                                                                                               /s/ Robert C. Turner
                                                                                                               Robert C. Turner
CertifiedDocumentNumber:91208414-Page5of5




                                                    ORIGINAL ANSWER OF DEFENDANTS
                                                    KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                              Page 5
                                                    RCT/CJR
                 Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 34 of 41




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 12, 2020


     Certified Document Number:        91208414 Total Pages: 5




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 35 of 41                                7/8/2020 2:59 PM
                                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                                     Envelope No. 44356931
                                                                                                                                                              By: Kevin Childs
                                                                                                                                                     Filed: 7/8/2020 2:59 PM

                                                                                        CAUSE NO. 2020-39923

                                                    ALFONSO VEGA, ANTONIO GUZMAN,                    §         IN THE DISTRICT COURT OF
                                                    ROSA RANGEL, MARTA CHAVEZ,                       §
                                                    JOCABETH CONTRERAS, FERNANDO                     §
                                                    GONZALEZ, FRANCISCO SANCHEZ,                     §
                                                    FAUSTINO CASTILLO, LECTERIO                      §
                                                    FERMAN, SANTA MONICA                             §
                                                    ZAMARRON, GAUDENCIO GUZMAN                       §
                                                    FIGUEROA, MISAEL PEREZ, and JOSE                 §
                                                    CALDERON SANCHEZ                                 §
                                                                                                     §
                                                                   Plaintiffs,                       §
                                                                                                     §
                                                    vs.                                              §         HARRIS COUNTY, TEXAS
                                                                                                     §
                                                    WATSON GRINDING AND                              §
                                                    MANUFACTURING CO., WATSON                        §
                                                    VALVE SERVICES, INC., WATSON                     §
                                                    COATINGS LABORATORY, KMHJ                        §
                                                    MANAGEMENT COMPANY, LLC,                         §
                                                    KMHJ, LTD., MATHESON TRI-GAS,                    §
                                                    INC., WESTERN INTERNATIONAL GAS                  §
                                                    & CYLINDERS, INC., 3M COMPANY,                   §
                                                    FIRESTONE CRYOGENICS, INC.,                      §
                                                    FIRESTONE CRYOGENIC                              §
                                                    EQUIPMENT, INC., TELEDYNE                        §
                                                    EXPLORATION COMPANY,                             §
                                                    TELEDYNE TECHNOLOGIES, INC.                      §
                                                    F/K/A DETCON, INC., TELEDYNE                     §
                                                    DETCON, INC., DETCON, INC. D/B/A                 §
                                                    OLDHAM, ARC SPECIALTIES, INC.,                   §
                                                    AUTOMATION PLUS, INC.,                           §
                                                    AUTOMATION PROCESS, INC., TRCC,                  §
                                                    LLC, DATAONLINE, LLC, and                        §
CertifiedDocumentNumber:91221417-Page1of6




                                                    INDUSTRIAL SCIENTIFIC                            §
                                                    CORPORATION                                      §
                                                                                                     §
                                                                   Defendants.                       §         55th JUDICIAL DISTRICT

                                                    _____________________________________________________________________________

                                                      WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-
                                                            GAS, INC.’S CROSSCLAIMS AGAINST WATSON GRINDING AND
                                                             MANUFACTURING CO. AND WATSON VALVE SERVICES, INC.
                                                    ______________________________________________________________________________
                                                    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
                                                    WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 1
                                                    ACTIVE 51346118v1
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 36 of 41




                                                           Defendants / Cross-Claimants, Western International Gas & Cylinders, Inc. (“Western”)

                                                    and Matheson Tri-Gas, Inc. (“Matheson” and collectively with Western the “Cross-Claimants”),

                                                    hereby file their Crossclaims against Watson Grinding and Manufacturing Co. (“Watson

                                                    Grinding”) and Watson Valve Services, Inc. (“Watson Valve”, and collectively with Watson

                                                    Grinding, the “Crossclaim Defendants”) as follows:

                                                                                 I.      FACTUAL BACKGROUND

                                                           1.      This litigation arises out of a fire and explosion that occurred in the early-morning

                                                    on Friday, January 24, 2020 at the Watson Grinding and Watson Valve facilities (collectively,

                                                    the “Watson Facilities”) located in Houston, Texas. The cause of the fire and explosion is

                                                    currently unknown.

                                                           2.      Matheson, through its wholly owned subsidiary, Western, supplied polymer grade

                                                    propylene to Watson Grinding.

                                                           3.      Plaintiffs’ claims against Matheson and Western arise from and relate to the

                                                    January 24 fire and explosion that occurred at the Watson Facilities.

                                                           4.      Pursuant to Texas statutory and common law, as well as a June 22, 2017 Product

                                                    Supply Agreement between Matheson and Watson Grinding, Cross-Claimants are entitled to

                                                    comparative liability, contribution, defense, and indemnity from Watson Grinding and Watson

                                                    Valve as set forth below.
CertifiedDocumentNumber:91221417-Page2of6




                                                                                        II.     CROSSCLAIMS

                                                       A. Comparative Liability and Contribution

                                                           5.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

                                                    allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

                                                    caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

                                                    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
                                                    WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 2
                                                    ACTIVE 51346118v1
                                                           Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 37 of 41




                                                    and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

                                                    contribution from Watson Grinding pursuant to Chapter 33 of the Texas Civil Practice &

                                                    Remedies Code, or as otherwise permitted by Texas statutory and common law, for any

                                                    percentage of liability assigned to Cross-Claimants.

                                                            6.      The explosion and fire that is the basis for Plaintiffs’ claims in this litigation

                                                    occurred at the Watson Facilities. Watson Grinding is or may be liable to Cross-Claimants or

                                                    Plaintiffs for all or part of Plaintiffs’ claims.

                                                            7.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

                                                    allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

                                                    caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

                                                    and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

                                                    contribution from Watson Valve pursuant to Chapter 33 of the Texas Civil Practice & Remedies

                                                    Code, or as otherwise permitted by Texas statutory and common law, for any percentage of

                                                    liability assigned to Cross-Claimants.

                                                            8.      The explosion and fire that is the basis for Plaintiffs’ claims in this litigation

                                                    occurred at the Watson Facilities. Watson Valve is or may be liable to Cross-Claimants or

                                                    Plaintiffs for all or part of Plaintiffs’ claims.

                                                        B. Indemnity
CertifiedDocumentNumber:91221417-Page3of6




                                                            9.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

                                                    allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

                                                    caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

                                                    and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,




                                                    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
                                                    WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 3
                                                    ACTIVE 51346118v1
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 38 of 41




                                                    indemnity, and to be held harmless by and from Watson Grinding pursuant to the June 22, 2017

                                                    Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

                                                           10.     Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

                                                    allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

                                                    caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

                                                    and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

                                                    indemnity, and to be held harmless by and from Watson Valve pursuant to the June 22, 2017

                                                    Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

                                                                                            III.   PRAYER

                                                           WHEREFORE, PREMISES CONSIDERED, Cross-Claimants Matheson and Western

                                                    pray that: (1) Watson Grinding’s negligence or comparative fault be submitted to the trier of fact

                                                    for consideration for contribution, (2) Watson Valve’s negligence or comparative fault be

                                                    submitted to the trier of fact for consideration for contribution, (3) Watson Grinding be held to

                                                    defend and indemnify Cross-Claimants for any liability caused by Watson Grinding, (4) Watson

                                                    Valve be held to defend and indemnify Cross-Claimants for any liability caused by Watson

                                                    Valve and (5) for such other and further relief to which Cross-Claimants may be justly entitled.



                                                                                [Remainder of the Page Intentionally Left Blank]
CertifiedDocumentNumber:91221417-Page4of6




                                                    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
                                                    WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 4
                                                    ACTIVE 51346118v1
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 39 of 41




                                                    Date: July 8, 2020
                                                                                                     Respectfully submitted,

                                                                                                     Mary-Olga Lovett
                                                                                                      State Bar No. 00789289
                                                                                                       lovettm@gtlaw.com
                                                                                                     Karl D. Burrer
                                                                                                      State Bar No. 24043584
                                                                                                       burrerk@gtlaw.com
                                                                                                     GREENBERG TRAURIG, LLP
                                                                                                     1000 Louisiana, Suite 1700
                                                                                                     Houston, TX 77002
                                                                                                     Telephone: 713-374-3500
                                                                                                     Facsimile: 713-374-3505

                                                                                                     /s/ Christopher M. LaVigne
                                                                                                     Christopher M. LaVigne
                                                                                                       State Bar No. 24026984
                                                                                                       lavignec@gtlaw.com
                                                                                                     Daniel P. Elms
                                                                                                       State Bar No. 24002049
                                                                                                       elmsd@gtlaw.com
                                                                                                     Samuel G. Davison
                                                                                                       State Bar No. 24084280
                                                                                                       davisons@gtlaw.com
                                                                                                     Sarah-Michelle Stearns
                                                                                                       State Bar No. 24099029
                                                                                                       stearnssa@gtlaw.com
                                                                                                     GREENBERG TRAURIG LLP
                                                                                                     2200 Ross Avenue, Suite 5200
                                                                                                     Dallas, Texas 75201
                                                                                                     Telephone: 214-665-3600
                                                                                                     Facsimile: 214-665-3601

                                                                                                     Attorneys for Western International Gas &
CertifiedDocumentNumber:91221417-Page5of6




                                                                                                     Cylinders, Inc. and Matheson Tri-Gas, Inc.




                                                    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
                                                    WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 5
                                                    ACTIVE 51346118v1
                                                          Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 40 of 41




                                                                                    CERTIFICATE OF SERVICE

                                                            I hereby certify that a true and correct copy of the foregoing document was served on all
                                                    parties on July 8, 2020 via the Court’s emailing system to all counsel of record.


                                                                                                         /s/ Christopher M. LaVigne
                                                                                                         Christopher M. LaVigne
CertifiedDocumentNumber:91221417-Page6of6




                                                    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
                                                    WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 6
                                                    ACTIVE 51346118v1
                 Case 20-30967 Document 438 Filed in TXSB on 07/16/20 Page 41 of 41




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 12, 2020


     Certified Document Number:        91221417 Total Pages: 6




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
